

[exhibit10fseveranceag_image1.gif]
 
Exhibit 10(f)


United States Steel Corporation
600 Grant Street
Pittsburgh, PA 15219-2800
412 xxx xxxx
email:
General Counsel





[December 3, 2013]


[Name]
[Address]


Dear [FirstName]:


United States Steel Corporation, and its subsidiaries and affiliates (the
"Corporation"), recognizes that your contribution to the growth and success of
the Corporation will continue to be substantial and desires to assure the
Corporation of your continued employment. In this connection, the Board of
Directors of the Corporation (the "Board") recognizes that, as is the case with
many publicly-held corporations, the possibility of a change in control may
exist and that such possibility, and the uncertainty and questions which it may
raise among management, may result in the departure or distraction of management
personnel to the detriment of the Corporation and its stockholders.
Accordingly, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Corporation's management, including you, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a change in control of the Corporation.
In order to induce you to remain in the employ of the Corporation, the
Corporation agrees that you shall receive the severance benefits set forth in
this letter agreement ("Agreement") in the event your employment with the
Corporation is terminated under certain circumstances subsequent to a "Change in
Control of the Corporation" (as defined in Section 2(a) hereof), and, in certain
circumstances, in connection with a "Potential Change in Control of the
Corporation" (as defined in Section 2(b) hereof), or under the other
circumstances described below.
1.Term of Agreement. This Agreement will commence on the date hereof and shall
continue in effect until December 31, [2014]; provided, however, that commencing
on December 31, [2013] and each December 31 thereafter, the term of this
Agreement shall automatically be extended for one additional year unless, not
later than September 1 of that year, the Corporation shall have given notice
that it does not wish to extend this Agreement; provided, further that, if (a) a
Change in Control of the Corporation shall have occurred during the original or
extended term of this Agreement, the term of this Agreement shall continue in
effect for a period of twenty-four (24) months beyond the month in which such
Change in Control of the Corporation occurred and (b) if a Potential Change in
Control of the Corporation shall have occurred during the original or extended
term of this Agreement, then the term of this Agreement shall continue in effect
beginning on the date the Potential Change in Control occurs and shall not end
before the earlier of (i) the end of the month in which a Change in Control
occurs or (ii) the date the Board makes a good faith determination that the risk
of a Change in Control has terminated (the "Potential Change in Control
Period"). In the event the Potential Change in Control Period ends due to a
Change in Control this Agreement shall continue in effect for a period of
twenty-four (24) months beyond the month in which such Change in Control
occurred.




--------------------------------------------------------------------------------

Page 2

2.    Change in Control and Potential Change in Control of the Corporation.
(a)    For purposes of this Agreement, a "Change in Control of the Corporation"
and "Change in Control" shall mean a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), whether or not the Corporation is then subject to such
reporting requirement; provided, that, without limitation, such a change in
control shall be deemed to have occurred if:
(i)    any person (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) (a "Person") is or becomes the "beneficial owner" (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation (not including in the amount of the securities beneficially owned by
such person any such securities acquired directly from the Corporation or its
affiliates) representing twenty percent (20%) or more of the combined voting
power of the Corporation's then outstanding voting securities; provided,
however, that for purposes of this Agreement the term "Person" shall not include
(A) the Corporation or any of its subsidiaries, (B) a trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation or any of
its subsidiaries, (C) an underwriter temporarily holding securities pursuant to
an offering of such securities, (D) a corporation owned, directly or indirectly,
by the stockholders of the Corporation in substantially the same proportions as
their ownership of stock of the Corporation, or (E) any individual, entity or
group involved in the acquisition of the Corporation's voting securities in
connection with which, pursuant to Rule 13d-1 promulgated pursuant to the
Exchange Act, such individual, entity or group is permitted to, and actually
does, report its beneficial ownership on Schedule 13G (or any successor
Schedule); provided that, if any such individual, entity or group subsequently
becomes required to or does report its beneficial ownership on Schedule 13D (or
any successor Schedule), then, for purposes of this paragraph, such individual,
entity or group shall be deemed to have first acquired, on the first date on
which such individual, entity or group becomes required to or does so report,
beneficial ownership of all of the Corporation's then outstanding voting
securities beneficially owned by it on such date; and provided, further,
however, that for purposes of this paragraph (i), there shall be excluded any
Person who becomes such a beneficial owner in connection with an Excluded
Transaction (as defined in paragraph (iii) below); or
(ii)    the following individuals (the "Incumbent Board") cease for any reason
to constitute a majority of the number of directors then serving: individuals
who, on the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest including, but not limited to, a consent
solicitation, relating to the election of directors of the Corporation) whose
appointment or election by the Board or nomination for election by the
Corporation's stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or
(iii)    there is consummated a merger or consolidation of the Corporation or
any direct or indirect subsidiary thereof with any other corporation
(a "Business Combination"), other than a merger or consolidation (an "Excluded
Transaction") which would result in:
(A)    at least a majority of the members of the board of directors of the
resulting or surviving entity (or any ultimate parent thereof) in such Business
Combination (the "New Board") consisting of individuals ("Continuing Directors")
who were members of the Incumbent Board (as defined in subparagraph (ii) above)
immediately prior to consummation of such Business Combination or were
appointed, elected or recommended for appointment or election by members of the
Incumbent Board prior to consummation of such Business Combination (excluding
from Continuing Directors for this purpose, however, any individual whose
election or appointment, or recommendation for election or appointment, to the
New Board was at the request, directly or indirectly, of the entity which
entered into the definitive agreement providing for such Business Combination
with the




--------------------------------------------------------------------------------

Page 3

Corporation or any direct or indirect subsidiary thereof), unless the Board
determines, prior to such consummation, that there does not exist a reasonable
assurance that, for at least a two-year period following consummation of such
Business Combination, at least a majority of the members of the New Board will
continue to consist of Continuing Directors and individuals whose election, or
nomination for election by shareholders of the resulting or surviving entity (or
any ultimate parent thereof) in such Business Combination, would be approved by
a vote of at least a majority of the Continuing Directors and individuals whose
election or nomination for election has previously been so approved; or
(B)    a Business Combination that in substance constitutes a disposition of a
division, business unit, or subsidiary; or
(iv)    the shareholders of the Corporation approve a plan of a complete
liquidation or dissolution of the Corporation or there is consummation of a sale
or other disposition of all or substantially all of the assets of the
Corporation, other than to a corporation with respect to which, following such
sale or other disposition, more than 50% of the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of the Corporation's then outstanding voting securities
immediately prior to such sale or other disposition in substantially the same
proportion as their ownership, immediately prior to such sale or other
disposition, of the Corporation's then outstanding voting securities.
(b)    For purposes of this Agreement, a "Potential Change in Control of the
Corporation" and "Potential Change in Control" shall be deemed to have occurred,
if:
(i)    the Corporation enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control of the Corporation;
(ii)    any Person (including the Corporation) publicly announces an intention
to take or to consider taking actions which if consummated would constitute a
Change in Control of the Corporation;
(iii)    any Person becomes the beneficial owner, directly or indirectly, of
securities of the Corporation representing 15% or more of the combined voting
power of the Corporation's then outstanding securities (not including in the
amount of the securities beneficially owned by such Person any such securities
acquired directly from the Corporation or its affiliates); or
(iv)    the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control of the Corporation has occurred.
(c)    You agree that, subject to the terms and conditions of this Agreement, in
the event of a Change in Control of the Corporation, you will remain in the
employ of the Corporation for a period of three (3) months from and after the
occurrence of such Change in Control of the Corporation; provided, however, that
if during such three-month period (A) your employment is involuntarily
terminated by the Corporation other than for Cause or (B) you terminate your
employment during such three-month period for Good Reason, you shall not be
required to remain in the Corporation's employ. The foregoing shall in no event
limit or otherwise affect your rights under any other provision of this
Agreement.
(d)    You agree that, subject to the terms and conditions of this Agreement, in
the event of a Potential Change in Control of the Corporation, you will remain
in the employ of the Corporation until the earliest of (A) a date which is six
(6) months from the occurrence of such Potential Change in Control of the
Corporation, (B) the termination of your employment by reason of your death or
Disability, as defined in Subsection 3(a), or (C) a date which is three (3)
months from and after the occurrence of a Change in




--------------------------------------------------------------------------------

Page 4

Control of the Corporation; provided, however, that if during any such period
(A) your employment is involuntarily terminated by the Corporation other than
for Cause or (B) you terminate your employment during any such period for Good
Reason, you shall not be required to remain in the Corporation's employ. The
foregoing shall in no event limit or otherwise affect your rights under any
other provision of this Agreement.
3.    Termination Following a Change in Control or Potential Change in Control
of the Corporation. If any of the events described in Section 2(a) hereof
constituting a Change in Control of the Corporation shall have occurred, you
shall be entitled to the benefits provided in Section 4(d) hereof upon the
termination of your employment upon or following the Change in Control and
during the term of this Agreement unless such termination is (i) because of your
death or Disability, (ii) by the Corporation for Cause, (iii) by you other than
for Good Reason or (iv) on or after the date that you attain age sixty-five
(65). If your employment is terminated prior to a Change in Control, if such
termination is other than (i) because of your death or Disability, (ii) by the
Corporation for Cause, (iii) due to your voluntary resignation, unless such
resignation is for Good Reason or (iv) on or after the date that you attain age
sixty‑five (65), and either you reasonably demonstrate that such termination (I)
was at the request of or as a result of actions by a third party who has taken
steps reasonably calculated to effect a Change in Control or (II) occurs during
a Potential Change in Control Period, and (III) a 409A Change in Control occurs
within twenty-four (24) months following your termination of employment, then
your employment shall be deemed to have terminated following a Change in Control
for purposes of determining your entitlement to benefits pursuant to Section 4.
For purposes of this Agreement, (a) the terms "termination" and "Date of
Termination" when used in the context of a condition to payment hereunder shall
be interpreted to mean a "separation from service" as that term is used under
Section 409A of the Internal Revenue Code (the "Code") and (b) the term "409A
Change in Control" shall mean a change in ownership or effective control of the
Corporation or in the ownership of a substantial portion of its assets within
the meaning of Section 409A of the Code that also constitutes a Change in
Control.
(a)    Disability. If, as a result of your incapacity due to physical or mental
illness which in the opinion of a licensed physician renders you incapable of
performing your assigned duties with the Corporation or any substantially
similar position of employment and which can be expected to result in death or
last for a continuous period of at least six (6) months, you shall have been
absent from the full-time performance of your duties with the Corporation for
six (6) consecutive months, and within thirty (30) days after written Notice of
Termination is given you shall not have returned to the full-time performance of
your duties, the Corporation may terminate your employment for "Disability."
(b)    Cause. Termination by the Corporation of your employment for "Cause"
shall mean termination upon (i) the willful and continued failure by you to
substantially perform your duties with the Corporation (other than any such
failure resulting from termination by you for Good Reason or any such failure
resulting from your incapacity due to physical or mental illness), after a
demand for substantial performance is delivered to you that specifically
identifies the manner in which the Corporation believes that you have not
substantially performed your duties, and you have failed to resume substantial
performance of your duties on a continuous basis within fourteen (14) days of
receiving such demand, (ii) the willful engaging by you in conduct which is
demonstrably and materially injurious to the Corporation, monetarily or
otherwise or (iii) your conviction of a felony or conviction of a misdemeanor
which impairs your ability substantially to perform your duties with the
Corporation. For purposes of this Subsection, no act, or failure to act, on your
part shall be deemed "willful" unless done, or omitted to be done, by you not in
good faith and without reasonable belief that your action or omission was in the
best interest of the Corporation.
(c)    Good Reason. You shall be entitled to terminate your employment for Good
Reason. For purposes of this Agreement, "Good Reason" shall mean, without your
express written consent, the occurrence after a Change in Control of the
Corporation, or after and at the request of or as a result of actions by a third
party who has taken steps reasonably calculated to effect a Change in Control or
after the first day of but during a Potential Change in Control Period (each an
"Applicable Event"), of any one or more of the following:




--------------------------------------------------------------------------------

Page 5

(i)    the assignment to you of duties inconsistent with your position
immediately prior to the Applicable Event or a reduction or adverse alteration
in the nature of your position, duties, status or responsibilities from those in
effect immediately prior to the Applicable Event;
(ii)    a reduction by the Corporation in your annualized and monthly or
semi-monthly rate of base salary (as increased to incorporate your foreign
service premium, if any) ("Base Salary") as in effect on the date hereof or as
the same shall be increased from time to time;
(iii)    the Corporation's requiring you to be based at a location in excess of
fifty (50) miles from the location where you are based immediately prior to the
Applicable Event;
(iv)    the failure by the Corporation to continue, substantially as in effect
immediately prior to the Applicable Event, all of the Corporation's employee
benefit, incentive compensation, bonus, stock option and stock award plans,
programs, policies, practices or arrangements in which you participate (or
substantially equivalent successor plans, programs, policies, practices or
arrangements) or the failure by the Corporation to continue your participation
therein on substantially the same basis, both in terms of the amount of benefits
provided and the level of your participation relative to other participants, as
existed immediately prior to the Applicable Event;
(v)    the failure of the Corporation to obtain an agreement from any successor
to the Corporation to assume and agree to perform this Agreement, as
contemplated in Section 6 hereof; and
(vi)    any purported termination by the Corporation of your employment that is
not effected pursuant to a Notice of Termination satisfying the requirements of
subparagraph (d) below, and for purposes of this Agreement, no such purported
termination shall be effective.
Your right to terminate your employment pursuant to this Subsection shall not be
affected by your incapacity due to physical or mental illness. Your continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder. Your determination of
the existence of Good Reason shall be final and conclusive unless such
determination is not made in good faith and is made without reasonable belief in
the existence of Good Reason.
(d)    Notice of Termination. Any termination by the Corporation for Cause or
for Disability or by you for Good Reason shall be communicated by Notice of
Termination to the other party hereto. For purposes of this Agreement, a "Notice
of Termination" shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated. The failure by
you to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason shall not waive any of your rights
hereunder or preclude you from asserting such fact or circumstance in enforcing
your rights hereunder.
(e)    Date of Termination. "Date of Termination" shall mean the date specified
in the Notice of Termination, when such a notice is required, or in any other
case upon ceasing to perform services to the Corporation.
4.    Compensation Upon Termination or During Disability. After an Applicable
Event has occurred, if, during the term of this Agreement, your employment is
terminated or you are in a period of Disability the following shall be
applicable:
(a)    During any period prior to your Date of Termination that you fail to
perform your full-time duties with the Corporation as a result of Disability,
not to exceed a 29-month period of absence, your total compensation, including
your Base Salary, bonus and any benefits, will continue unaffected until




--------------------------------------------------------------------------------

Page 6

either you return to the full-time performance of your duties or your employment
is terminated pursuant to Section 3(a) hereof. Base Salary shall be payable to
you on a monthly basis, in accordance with the Corporation's standard payroll
practices and on the regularly scheduled payroll dates. Bonuses shall be payable
to you within 2½ months following the year for which the amount is earned, in
accordance with the Corporation's annual incentive plan payment practices.
Benefits shall be payable in accordance with the terms of the applicable plan,
program or arrangement. In the event you return to the full-time performance of
your duties, you shall continue to receive your full Base Salary and bonus plus
all other amounts to which you are entitled under any compensation or other
employee benefit plan of the Corporation without interruption. In the event your
employment is terminated pursuant to Section 3(a) hereof, your benefits shall be
determined in accordance with the Corporation's retirement, insurance and other
applicable programs and plans then in effect and the Corporation shall have no
further obligations to you under this Agreement.
(b)    If your employment shall be terminated by the Corporation for Cause or by
you other than for Good Reason, the Corporation shall pay you your full Base
Salary, payable in accordance with the Corporation's standard payroll practices
and on the regularly scheduled payroll dates, through the Date of Termination at
the rate in effect at the time Notice of Termination is given or on the Date of
Termination if no Notice of Termination is required hereunder plus all other
amounts to which you are entitled under any compensation or benefit plan of the
Corporation at the time such payments are due in accordance with the applicable
plan, and the Corporation shall have no further obligations to you under this
Agreement.
(c)    If your employment terminates by reason of your death, your benefits
shall be determined and paid in accordance with the Corporation's retirement,
survivor's benefits, insurance and other applicable programs and plans then in
effect and the Corporation shall have no further obligations to you under this
Agreement.
(d)    If your employment by the Corporation is either terminated by the
Corporation (other than for Cause or Disability) or terminated by you for Good
Reason, in either case (I) upon or following a Change in Control, or (II) during
a Potential Change in Control Period which is followed within twenty-four (24)
months thereafter by a 409A Change in Control, you shall be entitled to the
following benefits:
(i)    Accrued Compensation and Benefits. The Corporation shall provide you:
(A)    the compensation and benefits accrued through the Date of Termination to
the extent not theretofore provided;
(B)    a lump sum cash amount equal to the value of your unused vacation days
accrued through the Date of Termination; and
(C)    your normal post-termination compensation and benefits under the
Corporation's retirement, insurance and other compensation and benefit plans as
in effect immediately prior to the Date of Termination, or if more favorable to
you, immediately prior to the Applicable Event.
The amounts set forth in (A) and (B) above shall be payable on your next
regularly scheduled payroll date following the Date of Termination. The amounts
set forth in (C) above shall be payable in accordance with the terms of the
applicable plan, program or arrangement; provided, however, in the event such
amounts are conditioned upon a separation from service and not compensation you
could receive without separating from service, then no such payments may be made
to you until the first business day following the six-month anniversary of your
Termination Date if you are a "specified employee" within the meaning of Code
Section 409A at the time of your separation from service (a "Specified
Employee").




--------------------------------------------------------------------------------

Page 7

(ii)    Lump Sum Severance Payment. The Corporation shall provide to you a
severance payment in the form of a cash lump sum distribution equal to your
Current Annual Compensation (as defined below) multiplied times [three(3)/two
and one-half (2.5)/two(2)]; provided, however, that if you attain age 65 within
three years of the Date of Termination, your benefit will be limited to a pro
rata portion of such benefit based on a fraction equal to the number of full and
partial months existing between the Date of Termination and your sixty-fifth
(65th) birthday divided by 36 months.
For purposes of this paragraph, the term "Current Annual Compensation" shall
mean the sum of:
(A)    your Base Salary in effect immediately prior to the occurrence of the
circumstances giving rise to such termination or, if higher, immediately prior
to the Applicable Event; and
(B)    an amount equal to the higher of the (i) average actual bonus awarded to
you, if any, under any annual bonus plan of the Corporation or its predecessor
for the three (3) years immediately preceding the Date of Termination or, if
higher, for the three (3) years immediately preceding the Applicable Event or
(ii) target bonus available to you under any annual bonus plan of the
Corporation or its predecessor for the year in which your termination of
employment occurs or, if higher, for the year in which the Applicable Event
occurs.
The severance payment shall be payable within five (5) business days following
your separation from service; provided, however, if you are a Specified Employee
at the time of your separation from service, the payment shall not be payable
until the first business day following the six-month anniversary of your
separation from service. Notwithstanding the foregoing sentence, if your
employment was terminated prior to a Change in Control, the payment shall be
payable upon the first business day following the six-month anniversary of the
date of the 409A Change in Control.
(iii)    Continuation of Welfare Benefits. Subject to the benefits offset
described below, the Corporation will arrange to make available to you life and
health insurance benefits during the Welfare Continuation Period (as defined
below) that are substantially similar to those which you were receiving under a
Corporation-sponsored welfare benefit plan immediately prior to the Date of
Termination or, if more favorable to you, immediately prior to the Applicable
Event. These benefits will be provided at a cost to you that is no greater than
the amount paid for such benefits by active employees who participate in such
Corporation-sponsored welfare benefit plan or, if less, the amount paid for such
benefits by you immediately prior to the Applicable Event. The Welfare
Continuation Period extends from the Date of Termination for a period of
thirty-six (36) months, or, if earlier, until your 65th birthday. To the extent
any such benefits cannot be provided on a non-taxable basis to you and the
provision thereof would cause any part of the benefits to be subject to
additional taxes and interest under section 409A of the Code, then the provision
of such benefits shall be (a) deferred to the first business day following the
six-month anniversary of your separation from service or (b) if not capable of
being deferred consistent with section 409A of the Code, modified in amount
and/or form of payment so that the maximum portion of the benefit can be paid
and the benefit is not subject to additional taxes and interest under section
409A of the Code.
The benefits otherwise receivable by you pursuant to this paragraph (iii) shall
be reduced to the extent comparable benefits are actually received by you during
the Welfare Continuation Period. For purposes of complying with the terms of
this offset, you are obligated to report to the Corporation the amount of any
such benefits actually received.
(iv)    Retiree Medical and Life Benefits. The Corporation shall determine, as
if under the Corporation's welfare benefit plans your actual participation
credit (or continuous service) and actual age as of the Date of Termination were
increased by the additional three years of service and age provided in paragraph
4(d)(v)(A) below. If eligible for such coverage, you may elect to commence




--------------------------------------------------------------------------------

Page 8

participation in retiree medical benefits coverage at any time following the
expiration of the Welfare Continuation Period (or immediately after the Date of
Termination, or during the Welfare Continuation Period, if you satisfy the
eligibility requirements without taking into consideration the additional three
years of service and age). To the extent any such benefits cannot be provided on
a non-taxable basis to you and the provision thereof would cause any part of the
benefits to be subject to additional taxes and interest under section 409A of
the Code, then the provision of such benefits shall be (a) deferred to the first
business day following the six-month anniversary of your separation from service
or (b) if not capable of being deferred consistent with section 409A of the
Code, modified in amount and/or form of payment so that the maximum portion of
the benefit can be paid and the benefit is not subject to additional taxes and
interest under section 409A of the Code.
If because of the recognition of the additional three years of continuous
service and age described above, your service and/or age meets or exceeds the
service and/or age specified in the Steel (the term "Steel" is defined to mean
United States Steel Corporation, and its subsidiaries and successors) welfare
benefit plan for eligibility for retiree medical or life insurance coverage, the
Corporation will provide you with an additional lump sum severance payment equal
to the lump sum value of the contributions that the Corporation would have made
on your behalf with respect to the retiree medical and life (as if all such life
insurance benefits were group term life insurance benefits) benefits provided
under the Steel welfare benefit plan. Such additional lump sum severance benefit
shall be in lieu of monthly Corporation contributions on your behalf for retiree
medical and life insurance coverage under a Steel welfare benefit plan and shall
be paid to you within five (5) business days following your separation from
service; provided, however, if you are a Specified Employee at the time of your
separation from service, the payment shall not be payable until the first
business day following the six-month anniversary of your separation from
service; provided, further, if your employment was terminated prior to a Change
in Control, the payment shall be payable upon the first business day following
the six-month anniversary of the date of the 409A Change in Control. If you
elect to participate in retiree medical and life insurance coverage through the
Corporation, you will be responsible for the full costs of the program. The
methods and assumptions that existed under the Steel Pension Plans (as defined
in paragraph 4(d)(v)(B) below) immediately prior to the Applicable Event for
purposes of determining a lump sum distribution shall be used for purposes of
determining the lump sum value of the Corporation contributions.
(v)    Supplemental Pension Benefit. If you are eligible to participate in the
Steel Pension Plans (as defined in paragraph (B) below), in addition to the
pension benefits to which you are entitled (assuming Corporation consent, if
necessary for retirement prior to age 60) under the Corporation's defined
benefit pension plans, the Corporation shall provide to you a benefit (the
"Supplemental Pension Benefit") equal to the difference between: (A) the lump
sum value of your Enhanced Pension Benefit (as defined in paragraph (A) below),
and (B) the lump sum value of your Actual Pension Benefit (as defined in
paragraph (B) below). The Supplemental Pension Benefit shall be paid in the form
of a lump sum cash distribution within five (5) business days following your
separation from service; provided, however, if you are a Specified Employee at
the time of your separation from service, the payment shall not be payable until
the first business day following the six-month anniversary of your separation
from service; provided, further, if your employment was terminated prior to a
Change in Control, the payment shall be payable upon the first business day
following the six-month anniversary of the date of the 409A Change in Control.
The methods and assumptions that existed under the applicable Steel Pension
Plans immediately prior to the Applicable Event for purposes of determining a
lump sum distribution shall be used for purposes of determining the lump sum
values in (A) and (B). In determining the Enhanced Pension Benefit and the
Actual Pension Benefit, amendments to the Steel Pension Plans made subsequent to
the Applicable Event and on or prior to the Date of Termination, if any, shall
be disregarded if they adversely affect in any manner the computation of
retirement benefits thereunder.
(A)    Enhanced Pension Benefit. The amount of your Enhanced Pension Benefit
shall be equal to the Actual Pension Benefit for which you are eligible under
the Steel Pension Plans as of the Date of Termination, as adjusted to
incorporate the enhancements outlined in paragraphs (1) through (5) below. The
enhancements shall be applied only to your benefits under the Steel Pension
Plans.




--------------------------------------------------------------------------------

Page 9

(1)Normal Retirement Benefit - Service. For purposes of determining your monthly
normal retirement benefit payable at normal retirement age, service used in the
formula(s) shall be deemed to be equal to the sum of your actual service for
benefit accrual purposes plus three years. For this purpose, your actual service
shall be determined as of the Date of Termination.
(2)Normal Retirement Benefit - Final Average Pay. For purposes of determining
your monthly normal retirement benefit payable at normal retirement age, final
average pay shall be calculated using the sum of:
I.
your Base Salary in effect immediately prior to the occurrence of the
circumstances giving rise to such termination or, if higher, immediately prior
to the Applicable Event; and

II.
if bonus is considered covered compensation under the applicable pension plan,
an amount equal to the higher of the (i) average actual bonus awarded to you, if
any, under any annual bonus plan of the Corporation or its predecessor with
respect to the three (3) years immediately preceding the Date of Termination or,
if higher, the three (3) years immediately preceding the Applicable Event (but
not less than the amount of bonus taken into account in your Actual Pension
Benefit) or (ii) target bonus available to you under any annual bonus plan of
the Corporation or its predecessor for the year in which your termination of
employment occurs or, if higher, the year in which the Applicable Event occurs.

Final average pay taken into account for this paragraph shall not be less than
the amount of final average pay taken into account in the determination of your
Actual Pension Benefit.
(3)    Early Commencement Factors - Enhanced Service and Age. For purposes of
determining the early commencement factors that apply to your monthly normal
retirement benefit, your service and age shall be deemed equal to your actual
service and age plus three years of service and three years of age,
respectively. For this purpose, your actual service and actual age shall be
determined as of the Date of Termination. In addition, if you satisfy the age
and service requirements for a Rule-of-65, -70, or -80 retirement option under
the pension rules applicable to the Steel Pension Plans as of the Date of
Termination (taking into consideration the three years of age and service
provided in this paragraph), you shall be eligible for an immediate pension
under such retirement option in accordance with the terms of such pension rules
even though the leave of absence requirements have not been satisfied.
(4)Full Vesting. Your accrued benefits under the Steel Pension Plans shall be
deemed to be fully vested or, to the extent not so vested, paid as an additional
benefit under this Agreement as provided above.
(5)Determination of Age - All other purposes. Except as specifically provided
otherwise in this paragraph (A), your age, as well as the age of your spouse,
survivor, and/or co-pensioner, used in the determination of the amount of
benefits payable under the applicable pension plan shall be determined using
your age and their actual ages as of the Date of Termination.
(B)    Actual Pension Benefit. The amount of your Actual Pension Benefit is
determined as the sum of the monthly pension benefits payable to you as of the
Date of Termination, regardless of the actual timing of such payments, under the
tax-qualified defined benefit pension plans, non-qualified defined benefit
excess benefit plans, and non-qualified top-hat or supplemental defined benefit
plans sponsored or maintained by Steel (or any successor plans or similar
plans), including individual




--------------------------------------------------------------------------------

Page 10

employment contracts which provide for non-qualified defined benefit supplements
(the "Steel Pension Plans").
(vi)    Supplemental Retirement Account Benefit. If you are eligible to
participate in the Retirement Account under the United States Steel Corporation
Savings Fund Plan for Salaried Employees or the U. S. Steel Tubular Services
Savings Plan (together, the “Savings Plan”), the Corporation shall provide you
with a benefit equal to the sum of (A) and (B) below.
(A)    The Retirement Account Contributions you would have received under the
Savings Plan, and the related United States Steel Corporation Non Tax-Qualified
Retirement Account Program, had your employment with the Corporation continued
for an additional thirty-six (36) months from your actual Date of Termination
plus thirty-six (36) months of earnings on those contributions. The earnings
shall be based on the average of the ten-year return (or life return, if a
ten‑year return is not available) for the investment alternatives available
under the applicable Savings Plan as of your Date of Termination. For purposes
of this subparagraph (A), the Retirement Account Contributions shall be based
upon your Eligible Salary (as defined in the applicable Savings Plan) as of your
Date of Termination or, if higher, immediately prior to the Applicable Event.
(B)    The contributions you would have received under the United States Steel
Corporation Supplemental Retirement Account Program (the “Supplemental Program”)
had your employment with the Corporation continued for an additional thirty-six
(36) months from your actual Date of Termination plus thirty-six (36) months of
earnings on those contributions and your entire account balance under the
Supplemental Program as of your Date of Termination. The earnings shall be based
upon the ten-year return (or life return, if a ten-year return is not available)
of the target date investment fund applicable to you under the Supplemental
Program. For purposes of this subparagraph (B), the bonus awards for determining
the contributions you would have received under the Supplemental Program shall
be based on an amount equal to the higher of: (i) the average actual bonus
awarded to you, if any, under any annual bonus plan of the Corporation or its
predecessor with respect to the three (3) years immediately preceding your Date
of Termination or, if higher, the three (3) years immediately preceding the
Applicable Event or (ii) the target bonus available to you under any annual
bonus plan of the Corporation or its predecessor for the year in which your Date
of Termination occurs or, if higher, the year in which the Applicable Event
occurs.
The payments provided for in this subparagraph (vi) shall be made to you in the
form of a cash lump sum distribution within five (5) business days following
your separation from service; provided, however, if you are a Specified Employee
at the time of your separation from service, the payment shall not be payable
until the first business day following the six-month anniversary of your
separation from service; provided, further, if your employment was terminated
prior to a Change in Control, the payment shall be payable upon the first
business day following the six-month anniversary of the date of the 409A Change
in Control.
(vii)    Supplemental Savings Benefit. In addition to the benefits you are
entitled to under the Savings Plan and any related non-qualified savings plan,
the Corporation shall provide to you a benefit equal to the excess, if any, of:
(A)    the amount you would have been entitled to under the Savings Plan, and
any related non-qualified savings plan, determined as if you were fully vested
thereunder on the Date of Termination, over
(B)    the amount you are entitled to under the Savings Plan, and any related
non-qualified savings plan, on the Date of Termination.




--------------------------------------------------------------------------------

Page 11

The payments provided for in this subparagraph (vii) shall be made to you in the
form of a cash lump sum distribution within five (5) business days following
your separation from service; provided, however, if you are a Specified Employee
at the time of your separation from service, the payment shall not be payable
until the first business day following the six-month anniversary of your
separation from service; provided, further, if your employment was terminated
prior to a Change in Control, the payment shall be payable upon the first
business day following the six-month anniversary of the date of the 409A Change
in Control.
(e)    Following your separation from service, the Corporation shall also
reimburse you for all legal fees and expenses incurred by you for the period
beginning upon your separation from service and ending upon the date of your
death, on a monthly basis, payable on the first of each month, for such legal
fees and expenses reasonably incurred by you, as a result of your termination of
employment (including all such fees and expenses, if any, incurred in contesting
or disputing any such termination or in seeking to obtain or enforce any right
or benefit provided by this Agreement or in connection with any tax audit or
proceeding to the extent attributable to the application of section 4999 or 409A
of the Code to any payment or benefit provided hereunder). All reimbursement
payments with respect to expenses incurred within a particular year shall be
made no later than the end of your taxable year following the taxable year in
which the expense was incurred. The amount of reimbursable expenses incurred in
one taxable year for you shall not affect the amount of reimbursable expenses in
a different taxable year and such reimbursement shall not be subject to
liquidation or exchange for another benefit. Notwithstanding the foregoing
sentence, if you are a Specified Employee at the time of your separation from
service no such payments may be made to you until the first business day
following the six-month anniversary of the Date of Termination or, in the case
where your employment was terminated prior to a Change in Control, the first
business day following the six-month anniversary of the date of the 409A Change
in Control.
(f)    Following your separation from service, the Corporation shall also
reimburse you on a timely basis for reasonable costs incurred by you for
outplacement services; provided such expenses must be incurred before the end of
your second taxable year following the taxable year in which the Date of
Termination occurs and must be reimbursed before the end of your third taxable
year following the taxable year in which the Date of Termination occurs.
(g)    Other than as provided in Section 4(d)(iii), you shall not be required to
mitigate the amount of any payment provided for in this Section 4 by seeking
other employment or otherwise, nor shall the amount of any payment provided for
in this Section 4 be reduced by any compensation earned by you as the result of
employment by another employer, including self‑employment, after the Date of
Termination, or otherwise.
5.    Limit on Payments.
(a)    Application. In the event that any amount or benefit paid or distributed
to you pursuant to this Agreement, taken together with any amounts or benefits
otherwise paid or distributed to you by the Corporation or any affiliated
company (collectively, the “Covered Payments”), would be an “excess parachute
payment” as defined in Section 280G of the Code and would thereby subject you to
the tax (the “Excise Tax”) imposed under Section 4999 of the Code (or any
similar tax that may hereafter be imposed), the provisions of this Section 5
shall apply to determine the amounts payable to you pursuant to this Agreement.
(b)    Calculation of Benefits. Within ten (10) days following delivery of any
Notice of Termination, the Corporation shall notify you of the aggregate present
value of all termination benefits to which you would be entitled under this
Agreement and any other plan, program or arrangement as of the projected Date of
Termination, together with the projected maximum payments, determined as of such
projected Date of Termination, that could be paid without you being subject to
the Excise Tax.




--------------------------------------------------------------------------------

Page 12

(c)    Imposition of Payment Cap. If (A) the aggregate value of the payments and
continuation of benefits to be paid or provided to you under this Agreement and
any other plan, agreement or arrangement with the Corporation exceeds the amount
which can be paid to you without incurring an Excise Tax and (B) you would
receive a greater net-after-tax amount (taking into account all applicable taxes
payable by you, including any Excise Tax) by applying the limitation contained
in this Section 5(c), then such amounts payable to you under this Agreement
shall be reduced (such reduced payments to be referred to as the “Payment Cap”)
to the greater of (1) the maximum amount which may be paid hereunder without you
becoming subject to such an Excise Tax and (2) zero. In the event that you
receive reduced payments and benefits pursuant to the previous sentence, the
order in which they shall be reduced is the following: (i) cash payments for
outplacement services under Section 4(f); (ii) cash severance payments under
Section 4(d)(ii); (iii) the cash portion of retiree medical and life insurance
under Section 4(d)(iv); (iv) the cash payment resulting from a deemed later
termination under Section 4(d)(v) for the supplemental pension benefit; (v) the
cash payment resulting from a deemed later termination under Section 4(d)(vi)
for the supplemental retirement account benefit; (vi) the cash payment for the
supplemental savings benefit under Section 4(d)(vii); (vii) the cash payment for
legal fees and expenses under Section 4(e); (viii) the rights to continued life
insurance benefits under Section 4(d)(iii); (ix) the rights to continued health
insurance benefits under Section 4(d)(iii); and (x) the rights, if any,
resulting from a deemed later termination under Section 4(d)(iv) with respect to
benefit coverage under retiree medical and life plans, in each case only to the
extent that such reduction would eliminate or reduce the Excise Tax.
(d)    Application of Section 280G. For purposes of determining whether any of
the Covered Payments will be subject to Excise Tax and the amount of such Excise
Tax,
(A)    such Covered Payments will be treated as “parachute payments” within the
meaning of Section 280G of the Code, and all “parachute payments” in excess of
the “base amount” (as defined under Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless, and except to the extent that, in
the good faith judgment of the Company’s independent certified public accounts
appointed prior to the Applicable Event or tax counsel selected by such
accountants (the “Accountants”), the Corporation has a reasonable basis to
conclude that such Covered Payments (in whole or in part) either do not
constitute “parachute payments” or represent reasonable compensation for
personal services actually rendered (within the meaning of Section 280G(b)(4)(B)
of the Code) in excess of the “base amount,” or such “parachute payments” are
otherwise not subject to such Excise Tax, and
(B)    the value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Accountants in accordance with the principles of
Section 280G of the Code.
(e)    Tax Rates. For purposes of determining whether you would receive a
greater net-after-tax benefit were the amounts payable under this Agreement
reduced in accordance with Paragraph 5(c), you shall be deemed to pay:
(A)    Federal income taxes at the highest applicable marginal rate of Federal
income taxation for the calendar year in which the first amounts are to be paid
hereunder, and
(B)    any applicable state and local income taxes at the highest applicable
marginal rate of taxation for such calendar year, net of the maximum reduction
in Federal income taxes which could be obtained from the deduction of such state
or local taxes if paid in such year;
provided, however, that you may request that such determination be made based on
your individual tax circumstances, which shall govern such determination so long
as you provide to the Accountants such




--------------------------------------------------------------------------------

Page 13

information and documents as the Accountants shall reasonably request to
determine such individual circumstances.
(f)    Final Determination. If it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding (a “Final
Determination”) that, notwithstanding the good faith of you and the Corporation
in applying the terms of this Agreement, the aggregate “parachute payments”
within the meaning of Section 280G of the Code paid to you or for your benefit
are in an amount that would result in you being subject to an Excise Tax, then
you shall have an obligation to repay to the Corporation on the tenth day
following the Final Determination the amount equal to such excess parachute
payments paid under this Agreement, together with interest on such amount at the
applicable Federal rate (as defined in Section 1274(d) of the Code) from the
date of the payment hereunder to the date of repayment by you.
6.    Successors; Binding Agreement.
(a)    The Corporation will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Corporation or of any division or subsidiary
thereof employing you to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Corporation would be required to
perform it if no such succession had taken place. Failure of the Corporation to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and constitutes Good Reason for
you to terminate your employment with the Corporation following an Applicable
Event.
(b)    This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.
7.    Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement.
8.    Miscellaneous.
(a)    No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by you and such officer as may be specifically designated by the Board. The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of Delaware.
(b)    The Corporation's obligation to pay benefits under this Agreement shall
be merely an unfunded and unsecured promise of the Corporation to pay money in
the future. Prior to, or following, the occurrence of a Potential Change in
Control, the Corporation, in its sole discretion, may elect to make
contributions to an irrevocable trust to assist the Corporation in satisfying
all or any portion of its obligations under this Agreement; provided that any
such funds contributed to an irrevocable trust pursuant to this Section 8(b)
shall remain subject to the claims of the Corporation's general creditors.
Regardless of whether the Corporation elects to or otherwise contributes to an
irrevocable trust, you, your beneficiaries, and your heirs, successors and
assigns shall have no secured interest or right, title or claim in any property
or assets of the Corporation.
9.    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.




--------------------------------------------------------------------------------

Page 14

10.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
11.    Claims and Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
accordance with the rules of the American Arbitration Association then in
effect. Any such arbitration shall be held in Pittsburgh, Pennsylvania. Judgment
may be entered on the arbitrator's award in any court having jurisdiction;
provided, however, that you shall be entitled to seek specific performance of
your right to be paid until the Date of Termination during the pendency of any
dispute or controversy arising under or in connection with this Agreement.
12.    Entire Agreement. This Agreement supersedes any other agreement or
understanding between the parties hereto with respect to the issues that are the
subject matter of this Agreement.
13.    Amendment. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives, except that the Corporation may amend this
Agreement from time to time without your consent to the extent deemed necessary
or appropriate, in its sole discretion, to effect compliance with section 409A
of the Code, including regulations and interpretations thereunder, which
amendments may result in a reduction of benefits provided hereunder and/or other
unfavorable changes to you. You hereby irrevocably consent to such amendments.
This Agreement shall be interpreted and administered in accordance with section
409A of the Code and the regulations and interpretations that may be promulgated
thereunder.
If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Corporation the enclosed copy of this letter which will
then constitute our agreement on this subject.
Sincerely,
UNITED STATES STEEL CORPORATION
By:    ___________________________
General Counsel
Agreed to this ____ day of
_______, _____.


By:                    
[Name]


